                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

MATTHEW HUMPHREY,                             )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )      No.:   3:18-CV-311-TAV-HBG
                                              )
BRANDON ROBINSON,                             )
STEVE KENNEDY, and                            )
DERRICK DAUGHERTY,                            )
                                              )
              Defendants.                     )


                              MEMORANDUM OPINION

       This is a pro se prisoner’s complaint for relief under 42 U.S.C. §1983. Now before

the Court is Defendants’ notice of Plaintiff’s death and accordant motion to dismiss this

case under to Rule 25(a) of the Federal Rules of Civil Procedure [Doc. 48]. Rule 25(a)

provides, in pertinent part, that if a party dies, a motion for substitution may be made by

any party or by the decedent’s successor or representative, but that if such a motion is not

made within ninety days after service of a statement noting the death, the court must

dismiss the action. As Defendants filed the notice of Plaintiff’s death more than ninety

days ago and none of Plaintiff’s successors or representatives have filed a motion for

substitution and the time for doing so has passed, Defendants’ motion [Id.] will be

GRANTED and this action will be DISMISSED.

       AN APPROPRIATE ORDER WILL ENTER.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE
